 1 WATERFALL, ECONOMIDIS, CALDWELL, HANSHAW &
   VILLAMANA, P.C.
 2 Williams Center, Suite 800
   5210 E. Williams Circle
 3 Tucson, AZ 85711
   Phone: (520) 790-5828
 4 Fax: (520) 745-1279
 5 Kasey C. Nye (SB #020610)
   knye@waterfallattorneys.com
 6 Cindy K. Schmidt (SB #029659)
   cschmidt@waterfallattorneys.com
 7 Attorneys for Debtor/ Plaintiff

 8
                                UNITED STATES BANKRUPTCY COURT
 9
                                       DISTRICT OF ARIZONA
10
     In re: Breault Research Organization,        Chapter 11
11   Inc.
12                                                Case No.: 4:19-bk-08754-BMW
                                     Debtor.
13                                             EMERGENCY MOTION FOR
                                               AUTHORITY TO PAY PRE-
14                                             PETITION WAGES
15
16          Debtor and Debtor in Possession, Breault Research Organization, Inc. (“BRO” or
17 the “Debtor”) hereby respectfully requests entry of entry of an interim order (“Interim
18 Order”) and final order (the “Final Order”): (i) authorizing the BRO to pay, in its sole
19 discretion, prepetition employee wages and salaries as well as related obligations (the
20 “Payroll Obligations”) collectively up to the statutory cap set forth in section 507(a)(4) of
21 title 11 of the United States Code (the “Bankruptcy Code”) per employee; (ii) authorizing
22 the BRO to honor, in its sole discretion and consistent with the ordinary course of business,
23 certain expense reimbursement obligations owed to employees (the “Business Expense
24 Obligations”), all other paid time off obligations (the “PTO Obligations”), and sick time
25 obligations (the “Sick Time Obligations”); BRO seeks this relief pursuant to sections
26 105(a), 363(b), and 507(a) of the Bankruptcy Code and Rule 6003 of the Federal Rules of
     Bankruptcy Procedure (the “Bankruptcy Rules”).
 1        This Motion is supported by the attached Memorandum of Points and Authorities,
 2 the testimony in the contemporaneously filed Pobloske Declaration, and the entire record
 3 in these Reorganization Cases.
 4     DATED July 17, 2019.
 5                                         WATERFALL, ECONOMIDIS, CALDWELL,
 6                                         HANSHAW & VILLAMANA, P.C.

 7                                         By: /s/
                                              Kasey C. Nye
 8
                                              Cindy K. Schmidt
 9                                            Attorneys for Debtor/Plaintiff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26




                                               2
 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2 I.      JURISDICTION
 3         This Court has jurisdiction to consider this motion pursuant to 28 U.S.C. §§ 157 and
 4 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). The venue of this case in
 5 this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The relief requested herein
 6 is predicated upon Bankruptcy Code §§ 105(a), 363(b), and 507(a).
 7 II.     FACTUAL BACKGROUND
 8         A.     The Debtor
 9         BRO is an optical engineering firm providing optical software products, software
10 maintenance and tech support, and training courses that help engineers turn creative visions
11 into working prototypes. The company's own engineers work on state-of-the-art projects
12 for Fortune 500 companies, research institutions, and top government labs. BRO has three
13 primary business lines: (1) Software Development and Sales; (2) Software Maintenance,
14 Technical Support and Training; and (3) Engineering Services.
15         (1) Software Development and Sales

16         BRO’s software offerings include ASAP NextGen and APEX. Since 2012, on
                                                                              ®
17 average software sales have accounted for 19% of BRO’s annual revenue. ASAP , the
18 Advanced Systems Analysis Program, is used by optical engineers and optical systems
19 designers in 35 countries for virtual prototyping with great accuracy and confidence ASAP
20 NextGen uniquely models the finest details of optical systems, which means ASAP users
21 can depend on their simulations to mirror real-world performance. ASAP analyses validate
22 designs and support smooth transitions to manufacturing.
23         APEX is an optical engineering application tailor-made to meet the requirements of

24 today's product design teams, whether big or small, and is opening up new possibilities for
                                                                                      ®
25 the future of optics. Because APEX is an add-in to the industry-standard SolidWorks — a
26 solid modeling computer-aided design and computer-aided engineering computer program
     3D-modeling environment — it allows optical and mechanical engineers to work side-by-


                                                 3
 1 side on the same files. BRO also provides optical engineers ReflectorCAD,® a paradigm-
 2 shifting reflector design tool that allows users to make graphical adjustments to the
 3 luminous intensity patterns corresponding to individual reflector segments. The program
 4 does the rest.
 5         (2) Software Maintenance, Technical Support and Training
 6         BRO provides ongoing technical software support and training to purchasers of its
 7 APEX, ASAP and ReflectorCAD software packages to optical engineers and designers in
 8 35 countries. On average, software maintenance and training has accounted for
 9 approximately 48% of Bro’s annual revenue.
10         (3) Engineering Services
11         In addition, BRO provides professional optical engineering services to solve optics-

12 related problems and created innovative products for thousands of companies worldwide.
13 BRO's engineering team is diverse. On average Engineering Services generates
14 approximately 34% of BRO’s annual revenue. BRO employs optical, mechanical, and
15 electrical engineers holding advanced degrees. They come from the nation's top labs,
16 universities, and corporations. The result is a remarkably diverse and knowledgeable team
17 of leading experts, which rivals in-house R&D groups at large corporations. Examples
18 include
19             Automotive. Using BRO's suite of illumination software products, and an

20                  extensive library of source models, BRO engineers lead development of new

21                  and efficient automotive illumination systems...

22             Bio-optics. Using BRO's software tools, we can simulate entire biophotonic

23                  systems, including devices for drug discovery exercises, molecular biology

24                  research, clinical diagnostics, and surgical applications...

25             Consumer Electronics. From optimizing LED lighting for toys and

26                  computers, to designing lightpipes for scanners, BRO's engineers have a
                    wealth of experience in optics for consumer products....


                                                     4
 1               Display. BRO designs, analyzes, and improves performance of backlit
 2                 displays. Our experience includes flat-panel displays such as Liquid Crystal
 3                 Displays (LCDs) and plasma, projection systems based on micro-displays
 4                 including Digital Light Projectors (DLPs) and mini-LCDs, and heads-up
 5                 displays. BRO's engineers are well-versed in all aspects of display
 6                 engineering...
 7               Optical Metrology. Using BRO's own ASAP® Optical Software, our
 8                 engineers model many types of optical metrology equipment including
 9                 numerous types of interferometers...
10               Telecommunications. BRO's engineers design and build state-of-the-art
11                 systems for telecommunications. We model fiber coupling, birefringence,

12                 free-space propagation, gradient index materials, and much more.

13         BRO has been recognized by the director of the U.S. Patent and Trademark Office

14 for technology export achievements, received Wells Fargo Copper Cactus Awards for Best
15 Place to Work and Community Service, was named Arizona's 2010 Small Business
16 Innovator of the Year, and has been commended by United States Secretary of Homeland
17 Security Janet Napolitano for excellence in technology development.
18         B.      This Reorganization.

19                 1.     Events Leading to this Reorganization.

20         BRO’s revenue sources can be broadly divided into three business lines: 1. Software

21 Sales, 2. Software Maintenance/Technical Support, and 3. Engineering Services. As
22 discussed above, the Software is ASAP NextGen and APEX, which is an add-in for the
23 ubiquitous Solidworks engineering prototype software. Sales of software licenses also,
24 typically, result in maintenance and tech support contracts, which form a major share of
25 BRO’s Revenue.
26      BRO first began developing APEX in 2008, because it understood Solidworks to
     represent a large and robust market. Initially, BRO release a preliminary version of APEX


                                                  5
 1 in 2010, but only completed the final release of the complete software in June 2016. All
 2 told, the development of APEX took 34,841 hours of work by BRO engineers, costing
 3 approximately $1.2 million of salaries. While Solidworks gave BRO very positive reviews
 4 of the software, BRO has been unable to successfully develop sales channels for APEX.
 5 As a result, BRO’s return on investment has not been what BRO anticipated.
 6         BRO’s focus on developing APEX, took resources away from developing a major
 7 release on BRO’s primary software product ASAP. There was a major release of ASAP in
 8 2014, a minor release in 2015, the no significant updates until 2017. In 2013 and 2014,
 9 several of BRO’s competitors in this software market issued software releases that allowed
10 them to significantly eat into BRO’s market share.
11         As a result, since 2012, BRO has experienced significant declines in revenue in

12 software sales as well as maintenance contracts. The decline in revenue is illustrated in the
13 following chart:
14
15                Breault Research Organization, Inc. Revenue by Business Line
16                   Software Sales      Software Maintentce       Engineering Services
     $3,000,000
17
18   $2,500,000

19
     $2,000,000
20
21   $1,500,000

22
     $1,000,000
23
24
       $500,000
25
26          $0
                     2012      2013   2014    2015       2016   2017     2018       2019




                                                     6
 1         In addition, when ASAP NextGen and APEX were released, BRO lacked adequate
 2 resources for marketing the software. As revenue declined, BRO was unable to reduce
 3 costs sufficiently, and relied on financing arrangements. Some through commercial loans,
 4 but some through shareholder and employee loans.
 5          In March of 2018, BRO’s founder and namesake, Bob Breault, transferred his
 6 majority ownership to Matthew Pobloske, who stepped in as Chief Executive Officer.
 7 Since taking over BRO, Poblakse has undertaken significant cost cutting measure, and after
 8 15 months of work has BRO operating at nearly a break-even level funding operations.
 9 BRO’s engineering services department is anticipating starting work on a large government
10 contract that will improve BRO’s stability and profitability.
11         One of the key factors in right sizing expenses to income related to BRO’s office

12 lease at 4400 E Broadway. BRO attempted to work with the landlord to reduce its
13 footprint, and rent. But even with reduced square footage and rent the costs were
14 unsustainable. BRO began the process of moving to a tech park space. The landlord,
15 however commenced a lockout, which ultimately triggered the filing of this reorganization
16 case.
17         The purpose of this case is to file and confirm a plan of reorganization that will

18 allow it to resolve certain historical balance sheet problems, while at the same time
19 facilitating new investment into a BRO so that the company is adequately capitalized, can
20 adequately market its software, and can grow its engineering services business.
21         C.     Payroll Obligations

22         BRO’s ability to reorganize and continue to provide quality optical engineering

23 services and software support to its customers depends in part upon the continued efforts of
24 its approximately eleven employees.
25         BRO pays payroll twice per month on the 15th and the 30th two weeks in arrears.

26 So the July 15, 2019 payroll paid for work performed through June 30, 2019, and the July
   30, 2019 payroll will pay for work performed through July 15, 2019. In addition, BRO had


                                                  7
 1 accumulated several past due payrolls. Since Poblaske took over the Debtor, it has issued
 2 payroll when BRO had sufficient funding in the bank to pay payroll and payroll tax
 3 obligations.
 4          As of the petition date, July 16, 2019, the Debtor owes employees prepetition
 5 payroll that came due, 7/15/19, 6/30/2019, 6/15/2019, 5/31/2019, and 5/15/2019.         In
 6 addition the payroll that comes due July 31, 2019 is for services through July 15, 2019
 7 which occurred pre-petition. The amounts due to each employee 7/15, 7/31 and in total, as
 8 well as the amounts proposed to be paid post-petition as priority claims are identified on
 9 Exhibit A attached hereto and incorporated by reference.
10          In addition, employees have accrued significant vacation and sick leave obligations

11 which are described on Exhibit B attached hereto. The Debtor is proposing to honor such
12 vacation an sick leave obligations up to the priority amount of $13,650, in the ordinary
13 course of business.
14
15 III.     RELIEF REQUESTED

16          In an effort to prevent unnecessary disruption to BRO’ operations, including

17 maintaining patient safety, or a decline in employee morale that can sometimes accompany
18 a bankruptcy filing, BRO request that this Court: (i) authorize BRO to pay, in their sole
19 discretion, prepetition Payroll Obligations, collectively up to the statutory cap set forth in
20 Bankruptcy Code § 507(a)(4) per employee; and (ii) authorize BRO to honor, in their sole
21 discretion and consistent with the ordinary course of business, Business Expense
22 Obligations, PTO Obligations, and Sick Time Obligations.
23 IV.      LEGAL ARGUMENT

24          A.    The “Necessity of Payment” Doctrine and §§ 105(a) and 363(b)Permit
            the Payment of the Payroll Obligations and PTO Cashout Obligations
25
            By this motion, and pursuant to Bankruptcy Code §§ 105(a) and 363(b) and the
26
     “necessity of payment” doctrine, BRO seek authority to pay prepetition Payroll



                                                   8
 1 Obligations. In addition, BRO seek authority to honor, consistent with the ordinary course
 2 of business, any Business Expense Obligations, PTO Obligations and Sick Time
 3 Obligations.
 4         The language of § 363(b)(1) provides in pertinent part: “The trustee, after notice and
 5 a hearing, may use, sell, or lease, other than in the ordinary course of business, property of
 6 the estate…” 11 U.S.C. § 363(b)(1). Section 105(a) further provides in relevant part: “The
 7 court may issue any order, process, or judgment that is necessary or appropriate to carry
 8 out the provisions of this title.” 11 U.S.C. § 105(a). Accordingly, this Court has authority
 9 to permit immediate payment of the employee obligations, which are necessary to preserve
10 and enhance the value of BRO’ estate for the benefit of all creditors. See In re Chateaugay
11 Corp., 80 B.R. 279, 286-88 (S.D.N.Y. 1987); In re Ionosphere Clubs, Inc., 98 B.R. 174,
12 175-76 (Bankr. S.D.N.Y. 1989) (authorizing payment of pre-petition wages, salaries,
13 reimbursable business expenses and health benefits); In re Adams Apple, Inc., 829 F.2d
14 1484, 1490 (9th Cir. 1987).
15         The “doctrine of necessity” “is a well-settled doctrine that recognizes the existence

16 of the judicial power to authorize a debtor in a reorganization case to pay prepetition
17 claims where such payment is essential to the continued operation of the debtor.” In re
18 Ionosphere Clubs, Inc., 98 B.R. 174, 176 (Bankr. S.D.N.Y. 1989). This District has stated
19 that the debtor must meet a three-part test:
20                (1) It must be critical that the debtor deal with the claimant; (2) unless it

21                deals with the claimant, the debtor risks the probability of harm, or

22                alternatively, loss of economic advantage to the estate or the debtor’s going

23                concern value, which is disproportionate to the amount of the claimant’s pre-

24                petition claim; and (3) there is no practical or legal alternative by which the

25                debtor can deal with the claimant other than by payment of the claim.

26 In re Berry Good, LLC, 400 B.R. 741, 747 (Bankr. D. Ariz. 2008).




                                                   9
 1          BRO’s employees are essential to BRO’s engineering services and software
 2 development and maintenance operations and to the success of BRO’s business and
 3 reorganization. Consequently, it is critical that BRO continue to pay the Payroll
 4 Obligations. If the checks issued and fund transfers requested for the Payroll Obligations
 5 are not honored, BRO’s employees might suffer extreme personal hardship and certain of
 6 them might be unable to pay their daily living expenses.
 7          Authorizing, but not directing, BRO to pay the Payroll Obligations is in the best
 8 interests of BRO, its customers, creditors, and other parties in interest, and should enable
 9 BRO to make a smooth transition into chapter 11 without any disruption of business
10 operations.
11          As of the Petition Date, BRO estimate the aggregate amount owed on account of

12 Payroll Obligations and PTO Obligations owed to current employees to approximate
13 $243,715.20 and $129,022.83, respectively. BRO’ estate and creditors should not be
14 prejudiced by this relief because the aggregate payment on account of the Payroll
15 Obligations and PTO Obligations to an individual employee will not exceed the statutory
16 priority limit of $13,650 per employee under Bankruptcy Code § 507(a)(4). Therefore,
17 granting relief to pay the Payroll Obligations and PTO Cashout Obligations should only
18 affect the timing, not the amount of payments that employees are entitled to.
19          B.    BRO Seeks to Honor, Consistent With the Ordinary Course of Business,
            Business Expense Obligations, PTO Obligations and Sick Time Obligations
20
            Failure to honor other outstanding obligations, such as Business Expense or Sick
21
     Time Obligations, could negatively impact employee morale. A decline in employee
22
     morale at this critical time could have devastating impacts on patients who rely on quality
23
     care, BRO’ ability to reorganize, the value of BRO’ assets and business and, ultimately, the
24
     outcome of this case. Moreover, it would be inequitable to require BRO’ employees to
25
     personally bear business expenses that BRO’ employees believed would be reimbursed in
26
     accordance with BRO’ prepetition practices.



                                                   10
 1         The outstanding aggregate amount of these obligations is modest in comparison to
 2 the size of BRO’ estate. Moreover, many of these obligations are not immediately due but,
 3 rather, would be satisfied over an extended period of time.
 4         Furthermore, failure by BRO to continue to honor such obligations in the ordinary
 5 course of business could potentially result in claims being asserted against BRO’ officers
 6 and directors. Not only would such claims against BRO’ officers and directors distract key
 7 employees during this critical time when their efforts should be focused on BRO’
 8 reorganization and patient care, but such officers and directors could be entitled to
 9 indemnification by the estate.
10         As stated above, BRO intend to continue to honor other obligations such as

11 Business Expense Obligations, PTO Obligations, and Sick Time Obligations. BRO further
12 intend to deduct and remit the Withholdings consistent with the ordinary course of its
13 business.
14 V.      NOTICE

15         Notice of this motion will be given to: (a) the United States Trustee for the District

16 of Arizona; and (b) BRO’ twenty (20) largest unsecured creditors. The Debtor submit that,
17 under the circumstances, no other or further notice is required.
18 VI.     CONCLUSION

19         WHEREFORE, BRO respectfully request that the Court enter an Interim Order,

20 substantially in the form annexed hereto, and Final Order granting the relief requested in
21 the motion and such other and further relief as may be just and proper.
22       DATED July 17, 2019.

23                                            WATERFALL, ECONOMIDIS, CALDWELL,
                                              HANSHAW & VILLAMANA, P.C.
24
25                                            By: /s/ Kasey C. Nye (AZ Bar 20160)
                                                 Kasey C. Nye
26                                               Cindy K. Schmidt
                                                 Proposed Attorneys for Debtor


                                                  11
Company: Breault Research Organization Inc
                                  Gross Past Due    Payroll Due 7/15/19 Payroll Due 7/31 Amt to be paid          Unsecured Claim
Employee                          through 6/30/19 For work through       For work through under Proposed Order Amount
                                                    6/30/2019            7/15/2019
Active Employees
Breault, Robert         Salary           $15,571.08            $3,892.77        $3,892.77             $13,650.00           $9,706.62
Breeding, Mary          Hourly            $5,220.00            $1,200.00        $1,200.00              $7,620.00               $0.00
Donnelly III, William   Salary           $16,466.68            $4,116.67        $4,116.67             $13,650.00         $11,050.02
Fink, Mark              Salary           $21,926.68            $5,481.67        $5,481.67             $13,650.00         $19,240.02
Garcia, Kevin           Salary           $24,446.68            $6,111.67        $6,111.67             $13,650.00         $23,020.02
Hall, Wayne             Hourly            $6,560.00            $1,600.00          $960.00              $9,120.00               $0.00
Hart, Donna             Salary           $10,400.00            $2,600.00        $2,600.00             $13,650.00           $1,950.00
Herlocker, Jon          Salary           $16,666.68            $4,166.67        $4,166.67             $13,650.00         $11,350.02
Juozapaitis, Linda      Salary           $14,285.32            $3,571.33        $3,571.33             $13,650.00           $7,777.98
McClellan, Paul         Salary           $13,346.68            $3,336.67        $3,336.67             $13,650.00           $6,370.02
Peterson, Gary          Salary           $18,207.00            $4,551.75        $4,551.75             $13,650.00         $13,660.50
                                        $163,096.80           $40,629.20       $39,989.20            $139,590.00        $104,125.20
Company: Breault Research Organization Inc

                        Accrued Vacation     Accrued sickpay    Hourly rate Total
                        Thru 7/10/19         thru 7/10/19                   accrued
                        hours                hours                          time off
Active Employees

Breault, Robert                     154.25                96        $44.92    $11,241.23
Breeding, Mary                       20.25               59.5       $30.00     $2,392.50
Donnelly III, William                148.5                83        $47.50    $10,996.25
Fink, Mark                              345               96        $63.25    $27,893.25
Garcia, Kevin                           154                74       $69.71    $15,893.88
Hall, Wayne             Wayne does not get benefits
Hart, Donna                          417.5                 88       $30.00    $15,165.00
Herlocker, Jon                      152.25                 96       $48.08    $11,935.86
Juozapaitis, Linda                      185                96       $40.40    $11,352.40
McClellan, Paul                      282.5                 96       $38.50    $14,572.25
Peterson, Gary                      136.33                  8       $52.52     $7,580.21
                                                                             $129,022.83
